                   Case 18-11145-LSS          Doc 664        Filed 12/19/18        Page 1 of 28



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
THE RELAY COMPANY, LLC, et al.,           )                            Case No. 18-11145 (LSS)
                                          )
            Debtors.1                     )                            Jointly Administered
                                          )
                                          )                            Re: Docket Nos. 554 & 649
_________________________________________ )

          FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
      (I) APPROVING REVISED COMBINED DISCLOSURE STATEMENT
   AND CHAPTER 11 PLAN OF LIQUIDATION AS CONTAINING ADEQUATE
INFORMATION ON A FINAL BASIS AND (II) CONFIRMING REVISED COMBINED
    DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF LIQUIDATION

                    WHEREAS, The Relay Company, LLC (formerly known as, The Rockport

Company, LLC) and its affiliated debtors and debtors in possession (collectively, the “Debtors”)

in the above captioned chapter 11 cases (the “Chapter 11 Cases”) have proposed and filed with

the United States Bankruptcy Court for the District of Delaware (the “Court”) (i) the Revised

Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 649] (as may

be further modified, amended, and/or supplemented from time to time, the “Combined Plan and

Disclosure Statement,” or individually, the “Disclosure Statement” and the “Plan”, as

appropriate), a final version of which is attached hereto as Exhibit A,2 (ii) the Motion of Debtors


         1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
         2
         All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Combined Plan and Disclosure Statement.



RLF1 20243378v.5
                   Case 18-11145-LSS      Doc 664     Filed 12/19/18   Page 2 of 28



for Entry of an Order (I) Approving the Combined Plan and Disclosure Statement on an Interim

Basis for Solicitation Purposes Only, (II) Establishing Procedures for Solicitation and

Tabulation of Votes to Accept or Reject Combined Disclosure Statement and Plan, (III)

Approving the Form of Ballot and Solicitation Materials, (IV) Establishing Voting Record Date,

(V) Fixing the Date, Time and Place for the Confirmation Hearing and the Deadline for Filing

Objections Thereto and (VI) Approving Related Notice Procedures [Docket No. 506] (the

“Motion”), and (iii) the Plan Supplement, dated November 9, 2019 [Docket No. 591];

                    WHEREAS, on October 16, 2018, the Debtors filed the solicitation version

Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 554] (the

“Proposed Plan”);

                    WHEREAS, on October 16, 2018, the Court entered the Order (I) Approving the

Combined Plan and Disclosure Statement on an Interim Basis for Solicitation Purposes Only,

(II) Establishing Procedures for Solicitation Purposes Only, (II) Establishing Procedures for

Solicitation and Tabulation of Votes to Accept or Reject Combined Disclosure Statement and

Plan, (III) Approving the Form of Ballot and Solicitation Materials, (IV) Establishing Voting

Record Date, (V) Fixing the Date, Time and Place for the Confirmation Hearing and the

Deadline for Filing Objections Thereto and (VI) Approving Related Notice Procedures [Docket

No. 557] (the “Interim Approval and Procedures Order”), approving, among other things, the

Disclosure Statement on an interim basis for solicitation purposes only, the contents of the

Solicitation Packages (defined herein), and procedures for soliciting and tabulating votes to

accept or reject the Plan;

                    WHEREAS, due notice of the hearing to consider confirmation of the Plan (the

“Confirmation Hearing”) has been given to Holders of Claims, Interests and other parties in



                                                  2
RLF1 20243378v.5
                   Case 18-11145-LSS     Doc 664     Filed 12/19/18   Page 3 of 28



interest in compliance with the Bankruptcy Code, the Bankruptcy Rules and the Interim

Approval and Procedures Order, as set forth in the Affidavit of Service [Docket No. 576] (the

“Confirmation Notice Affidavit”);

                    WHEREAS, in compliance with the Bankruptcy Code, the Bankruptcy Rules and

the Interim Approval and Procedures Order, solicitation packages containing the Interim

Approval and Procedures Order, a Ballot and notice of the Confirmation Hearing (collectively,

the “Solicitation Packages”) were transmitted to Holders of Claims in Class 2 (Prepetition Note

Secured Claims against the U.S. Debtors), Class 4(a) (General Unsecured Claims against the

U.S. Debtors) and Class 4(b) (General Unsecured Claims against Rockport Canada)

(collectively, the “Voting Classes”);

                    WHEREAS, on December 17, 2018 Prime Clerk LLC filed the Declaration of

James Daloia of Prime Clerk LLC Regarding the Solicitation of Votes and Tabulation of Ballots

Cast on the Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.

651] (the “Voting Declaration”) containing a tabulation of all valid Ballots received and

demonstrating acceptance of the Plan by the Voting Classes;

                    WHEREAS, on December 17, 2018, the Debtors filed the Declaration of Paul

Kosturos in Support of Confirmation of the Combined Disclosure Statement and Chapter 11

Plan of Liquidation [Docket No. 652] (the “Kosturos Declaration”);

                    WHEREAS, on December 17, 2018, the Debtors filed the Plan;

                    WHEREAS, modifications to the Proposed Plan were primarily made to resolve

certain objections and to implement the Prepetition Noteholders’ agreement to the use of their

cash collateral to fund the Pre-Effective Date Professional Fee Reserve, the Pre-Effective Date

SAP Claims Reserve and the Post-Effective Date Trust Reserve and thereby provide for the



                                                 3
RLF1 20243378v.5
                   Case 18-11145-LSS      Doc 664     Filed 12/19/18   Page 4 of 28



payment of estimated U.S. Administrative Claims, U.S. Tax Priority Claims and Other Priority

Claims against the U.S. Debtors in accordance with the terms of the Plan;

                    WHEREAS, on December 19, 2018, the Court conducted the Confirmation

Hearing to consider, on a final basis, whether the Disclosure Statement contained adequate

information within the meaning of Section 1125(a) of the Bankruptcy Code, and confirmation of

the Plan; and

                    NOW, THEREFORE, based upon the Court’s consideration of (i) the Combined

Plan and Disclosure Statement, (ii) the Motion, (iii) the Confirmation Notice Affidavit, (iv) the

Kosturos Declaration; (v) the Voting Declaration, (vi) any objections to the Combined Plan and

Disclosure Statement and (vii) the Confirmation Hearing, and the Court having found the

Disclosure Statement contains adequate information within the meaning of Section 1125(a) of

the Bankruptcy Code and is confirmable in its current form and all objections thereto have either

been settled, withdrawn or overruled at the Confirmation Hearing, and after due deliberation and

sufficient cause appearing therefor,

                    IT IS HEREBY FOUND AND DETERMINED THAT:

                    A.    Findings and Conclusions. The findings and conclusions set forth herein

and in the record of the Confirmation Hearing constitute the Court’s findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

applicable herein by Bankruptcy Rules 7052 and 9014. To the extent any of the following

findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such.

                   B.     Jurisdiction, Venue, Core Proceeding. The Court has jurisdiction over the

Debtors’ Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and 1334. Approval of the Disclosure



                                                  4
RLF1 20243378v.5
                   Case 18-11145-LSS     Doc 664     Filed 12/19/18   Page 5 of 28



Statement and confirmation of the Plan are core proceedings pursuant to 28 U.S.C. § 157(b), and

this Court has jurisdiction to enter a final order with respect thereto. The Debtors are eligible

debtors under Section 109 of the Bankruptcy Code. Venue is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409. The Debtors are the plan proponents in accordance with Section

1121(a) of the Bankruptcy Code.         On May 14, 2018 (the “Petition Date”), the Debtors

commenced with this Bankruptcy Court voluntary cases under Chapter 11 of the Bankruptcy

Code.

                   C.    Official Committee of Unsecured Creditors. On May 23, 2018, the Office

of the United States Trustee for the District of Delaware appointed an official committee of

unsecured creditors in the Chapter 11 Cases (the “Creditors’ Committee”).

                    D.   Approval Under Section 1125.        The Disclosure Statement contains

adequate information within the meaning of Section 1125(a) of the Bankruptcy Code.

                    E.   Interim Approval and Procedures Order Compliance. The Debtors have

complied with the Interim Approval and Procedures Order, including the solicitation process, in

all respects.

                   F.    Burden of Proof. The Debtors have the burden of proving the elements of

Sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence. The

Debtors have met this burden.

                   G.    Voting. As evidenced by the Voting Declaration, votes to accept or reject

the Combined Plan and Disclosure Statement have been solicited and tabulated fairly, in good

faith, and in a manner consistent with the Bankruptcy Code and the Bankruptcy Rules, the

solicitation process set forth in the Interim Approval and Procedures Order, and applicable non-

bankruptcy law.



                                                 5
RLF1 20243378v.5
                   Case 18-11145-LSS       Doc 664      Filed 12/19/18    Page 6 of 28



                   H.      Solicitation. The Solicitation Packages were transmitted and served in

compliance with the Bankruptcy Code, the Bankruptcy Rules, including Bankruptcy Rules 3017

and 3018, and the Interim Approval and Procedures Order. The form of the Ballots adequately

addressed the particular needs of these Chapter 11 Cases and is appropriate to the Holders of the

Claims in the Voting Classes, which are impaired under the Combined Plan and Disclosure

Statement, and may receive a distribution under the Combined Plan and Disclosure Statement,

and whose votes were, therefore, solicited.

                           1.      The period during which the Debtors solicited acceptances of the
                    Combined Plan and Disclosure Statement was reasonable in the circumstances of
                    these Chapter 11 Cases and enabled Holders to make an informed decision to
                    accept or reject the Plan. The Debtors were not required to solicit votes from the
                    Holders of Claims in the following Classes as each such Class is unimpaired
                    under the Plan and thus conclusively presumed to have accepted the Plan: Class 1
                    (Other Secured Claims) and Class 3 (Other Priority Claims).

                           2.      The Debtors also were not required to solicit votes from the
                    Holders of Claims or Interests in Class 5 (Intercompany Claims) and Class 6
                    (Equity Interests) (the “Deemed Rejecting Classes”), as each such Class received
                    no recovery under the Plan and is deemed to reject the Plan.

                            3.     As described in and as evidenced by the Voting Declaration and
                    the Confirmation Notice Affidavit, the transmittal and service of the Solicitation
                    Packages was timely, adequate, and sufficient under the circumstances. The
                    solicitation of votes on the Plan complied with the Interim Approval and
                    Procedures Order, was appropriate and satisfactory based upon the circumstances
                    of these Chapter 11 Cases, and was in compliance with the provisions of the
                    Bankruptcy Code, the Bankruptcy Rules, and any other applicable rules, laws, and
                    regulations. In connection therewith, the Debtors, and any and all affiliates,
                    members, managers, shareholders, partners, employees, attorneys and advisors of
                    the foregoing are entitled to the protection of Section 1125(e) of the Bankruptcy
                    Code.

                    I.     Good Faith. The Debtors have not engaged in any collusive or unfair

conduct in connection with the Combined Plan and Disclosure Statement. The Combined Plan

and Disclosure Statement was negotiated and conducted at arms-length and without collusion

with any person or entity.


                                                    6
RLF1 20243378v.5
                   Case 18-11145-LSS    Doc 664      Filed 12/19/18    Page 7 of 28



                    J.   Notice. As is evidenced by the Voting Declaration and the Confirmation

Notice Affidavit, the transmittal and service of the Solicitation Packages were adequate and

sufficient under the circumstances, and all parties required to be given notice of the Confirmation

Hearing (including the deadline for filing and serving objections to confirmation of the Plan)

have been given due, proper, timely, and adequate notice in accordance with the Interim

Approval and Procedures Order and in compliance with the Bankruptcy Code, the Bankruptcy

Rules, and applicable non-bankruptcy law, and such parties have had an opportunity to appear

and be heard with respect thereto. No other or further notice is required.

                    K.   Modifications to the Proposed Plan.     The modifications made to the

Proposed Plan since solicitation (i) complied in all respects with Section 1127 of the Bankruptcy

Code and Bankruptcy Rule 3019, (ii) do not adversely affect the treatment of any holder of

Allowed Claims, and (iii) do not require re-solicitation of votes with respect to the Plan. The

votes cast to accept the Proposed Plan are deemed to have been cast with respect to the Plan.

                    L.   Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The

Combined Plan and Disclosure Statement complies with the applicable provisions of the

Bankruptcy Code and, as required by Bankruptcy Rule 3016, the Combined Plan and Disclosure

Statement is dated and identifies the Debtors as plan proponents, thereby satisfying Section

1129(a)(1) of the Bankruptcy Code.

                    M.   The Debtors’ Compliance with the Bankruptcy Code (11 U.SC. §

1129(a)(2)). The Debtors have complied with all applicable provisions of the Bankruptcy Code,

satisfying the requirements of Section 1129(a)(2) of the Bankruptcy Code.




                                                 7
RLF1 20243378v.5
                   Case 18-11145-LSS    Doc 664      Filed 12/19/18   Page 8 of 28



                    N.   Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Combined Plan

and Disclosure Statement has been proposed in good faith and not by any means forbidden by

law, thereby satisfying Section 1129(a)(3) of the Bankruptcy Code.

                    O.   Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)).

Any payment made or to be made by the Debtors, or by a person issuing securities or acquiring

property under the Combined Plan and Disclosure Statement, for services or for costs and

expenses in or in connection with the Chapter 11 Cases, or in connection with the Combined

Plan and Disclosure Statement and incident to the Chapter 11 Cases, has been approved by, or is

subject to the approval of, the Court as reasonable, thereby satisfying Section 1129(a)(4) of the

Bankruptcy Code.

                    P.   Plan Administrator, Directors, Officers and Insiders (11 U.S.C. §

1129(a)(5)). The Debtors have complied with Section 1129(a)(5) of the Bankruptcy Code. The

identity, affiliations and compensation of the Liquidating Trustee and the Rockport Canada Plan

Administrator proposed to serve after the Effective Date have been fully disclosed in the Plan

Supplement.

                    Q.   No Rate Changes (11 U.S.C. § 1129(a)(6)). After confirmation of the

Plan, the Debtors’ businesses will not involve rates established or approved by, or otherwise

subject to, any governmental regulatory commission.           Thus, Section 1129(a)(6) of the

Bankruptcy Code is not applicable.

                    R.   Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). The Plan satisfies

Section 1129(a)(7) of the Bankruptcy Code. The liquidation analysis provided in the Combined

Plan and Disclosure Statement, and the other evidence proffered or adduced at the Confirmation

Hearing (i) is persuasive and credible, (ii) has not been controverted by other evidence, and (iii)



                                                 8
RLF1 20243378v.5
                   Case 18-11145-LSS     Doc 664      Filed 12/19/18   Page 9 of 28



establishes that each Holder of an impaired Claim or Interest either has accepted the Plan or will

receive or retain under the Plan, on account of such Claim or Interest, property of a value, as of

the Effective Date, that is not less than the amount that such Holder would receive or retain if the

Debtors were liquidated under Chapter 7 of the Bankruptcy Code on such date.

                    S.    Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). All Classes of

Claims or Interests either voted to accept the Plan (i.e., Classes 2, 4(a) and 4(b)) or were deemed

to accept the Plan (i.e., Classes 1 and 3). The Deemed Rejecting Classes are impaired by the

Plan and are not entitled to receive or retain any property under the Plan and, therefore, are

deemed to have rejected the Plan pursuant to Section 1126(g) of the Bankruptcy Code. As found

and determined below, pursuant to Section 1129(b)(1) of the Bankruptcy Code, the Plan may be

confirmed notwithstanding the fact that the Deemed Rejecting Classes are impaired and are

deemed to have rejected the Plan.

                   T.     Administrative Expense Claims and Priority Tax Claims (11 U.S.C. §

1129(a)(9)).       The treatment of Administrative Expense Claims under the Plan satisfies the

requirements of Section 1129(a)(9) of the Bankruptcy Code. The treatment of Priority Tax

Claims pursuant to the Plan satisfies the requirements of Section 1129(a)(9)(C) of the

Bankruptcy Code.

                   U.     Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)). Holders of

Claims in the Voting Classes voted to accept the Plan, determined without including any

acceptance of the Plan by any insider, thereby satisfying the requirements of Section 1129(a)(10)

of the Bankruptcy Code.

                    V.    Feasibility (11 U.S.C. § 1129(a)(11)). The Combined Plan and Disclosure

 Statement itself calls for liquidation of the Debtors. Therefore, confirmation of the Plan is not



                                                  9
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18   Page 10 of 28



 likely to be followed by the need for further financial reorganization of the Debtors. Further,

 the evidence proffered or adduced at or prior to the Confirmation Hearing, including the

 Kosturos Declaration establishes that the Plan is feasible and that there is a reasonable prospect

 of the Liquidating Trust and Rockport Canada being able to meet their financial obligations

 under the Plan, thereby satisfying Section 1129(a)(11) of the Bankruptcy Code.

                   W.    Payment of Fees (11 U.S.C. § 1129(a)(12)). The Plan provides that on the

Effective Date, and thereafter as may be required, the Debtors shall pay all fees payable pursuant

to Section 1930 of Title 28 of the United States Code, thereby satisfying Section 1129(a)(12) of

the Bankruptcy Code.

                   X.    Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtors

do not maintain retirement plans or other benefits obligations. Accordingly, Section 1129(a)(13)

of the Bankruptcy Code is not applicable to the Combined Plan and Disclosure Statement.

                   Y.    No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtors

are not required by a judicial or administrative order, or by statute, to pay a domestic support

obligation. Accordingly, Section 1129(a)(14) of the Bankruptcy Code is inapplicable to the

Chapter 11 Cases.

                   Z.    The Debtors are Not Individuals (11 U.S.C. § 1129(a)(15)). The Debtors

are not individuals, and accordingly, Section 1129(a)(15) of the Bankruptcy Code is inapplicable

to the Chapter 11 Cases.

                   AA.   No Applicable Non-bankruptcy Law Regarding Transfers (11 U.S.C. §

1129(a)(16)).       The Debtors are moneyed, business, and/or commercial corporations, and

accordingly, Section 1129(a)(16) of the Bankruptcy Code is inapplicable to the Chapter 11

Cases.



                                                 10
RLF1 20243378v.5
               Case 18-11145-LSS           Doc 664       Filed 12/19/18   Page 11 of 28



                   BB.      Fair and Equitable, No Unfair Discrimination (11 U.S.C. § 1129(b)).

Holders of Claims or Interests in the Deemed Rejecting Classes are deemed to have not accepted

the Plan. Based upon the evidence proffered, adduced, and presented by the Debtors at the

Confirmation Hearing, including the Kosturos Declaration, the Plan does not discriminate

unfairly and is fair and equitable with respect to the aforementioned Classes, as required by

Sections 1129(b)(1) and (b)(2) of the Bankruptcy Code. Thus, the Plan may be confirmed

notwithstanding the deemed rejection of the Plan by the Deemed Rejecting Classes.

                   CC.      Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan filed in

the Chapter 11 Cases, and accordingly, Section 1129(c) of the Bankruptcy Code is inapplicable

in the Chapter 11 Cases.

                   DD.      Principal Purpose of the Plan (11 U.S.C. §1129(d)). The principal purpose

of the Plan is not the avoidance of taxes or the avoidance of the application of Section 5 of the

Securities Act, and no governmental unit has objected to the confirmation of the Plan on any

such grounds.            Therefore, the Combined Plan and Disclosure Statement satisfies the

requirements of Section 1129(d) of the Bankruptcy Code.

                   EE.      Good Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before

the Court, the Debtors and their agents, successors, predecessors, control persons, members,

officers, directors, employees and agents and their respective attorneys, financial advisors,

investment bankers, accountants, and other professionals retained by such persons, in each case,

have acted in “good faith” within the meaning of Section 1125(e) of the Bankruptcy Code in

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and

any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in

connection with all their respective activities relating to the solicitation of acceptances to the



                                                    11
RLF1 20243378v.5
               Case 18-11145-LSS          Doc 664     Filed 12/19/18   Page 12 of 28



Plan and their participation in the activities described in Section 1125 of the Bankruptcy Code,

and therefore are not, and on account of such offer, issuance and solicitation will not be, liable at

any time for the violation of any applicable law, rule, or regulation governing the solicitation of

acceptances or rejections of the Plan and are entitled to the protections afforded by Section

1125(e) of the Bankruptcy Code and, to the extent such parties are listed therein, the exculpation

provisions set forth in Article XIII.E of the Combined Plan and Disclosure Statement.

                   FF.   Implementation. All documents necessary to implement the Plan, and all

other relevant and necessary documents have been developed and negotiated in good faith and at

arms-length and shall, upon completion of documentation and execution, and subject to the

occurrence of the Effective Date, be valid, binding, and enforceable agreements and not be in

conflict with any federal or state law.

                   GG.   Substantive Consolidation of the U.S. Debtors. The Court finds that it is

critical and necessary to substantively consolidate the U.S. Debtors’ Estates in order to

implement the Plan. Based on the debt structure of Rockport Canada, the Debtors determined

that it was appropriate to separate the estates of the U.S. Debtors and Rockport Canada for

purposes of the Plan. Accordingly, the Plan includes separate classes for Claims and Interests

against Rockport Canada and Rockport Canada is not substantively consolidated with the U.S.

Debtors under the Plan.

                   HH.   Settlement of the Rockport Canada Allocation Amount. The Court finds

that the settlement of the Rockport Canada Allocation Amount set forth in the Plan is reasonable

and appropriate under the circumstances and satisfies Sections 363 and 1123 of the Bankruptcy

Code and Bankruptcy Rule 9019 as outlined by the U.S. Court of Appeals for the Third Circuit

in Myers v. Martin (In re Martin), 91 F.3d 389 (3d Cir. 1996).



                                                 12
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664       Filed 12/19/18   Page 13 of 28



                   II.   Releases. The Court has jurisdiction under Sections 1334(a) and (b) of

Title 28 of the United States Code to approve the releases set forth in Article XIII.F and the

related injunction in Article XIII.A, and elsewhere in the Combined Plan and Disclosure

Statement and this Confirmation Order.        Section 105(a) of the Bankruptcy Code permits

approval of the releases set forth in Article XIII.F, and the related injunction in Article XIII.A,

and elsewhere in the Combined Plan and Disclosure Statement and this Confirmation Order,

because, as has been established here based upon the evidence presented at the Confirmation

Hearing, such provisions (i) were integral to achieving settlement among the various parties in

interest and are essential to the formulation and implementation of the Combined Plan and

Disclosure Statement, as provided in Section 1123 of the Bankruptcy Code, (ii) confer

substantial benefits on the Debtors’ Estates, and (iii) with respect to the Third Party Releases,

such releases have been consented to by the Releasing Parties.

                   JJ.   Pursuant to Section 1123(b)(3) of the Bankruptcy Code and Bankruptcy

Rule 9019(a), the exculpation provision and the releases set forth in the Combined Plan and

Disclosure Statement and implemented by this Confirmation Order are fair, equitable,

reasonable, and in the best interests of the Debtors, and their Estates, creditors, and equity

holders.     The record of the Confirmation Hearing is sufficient to support the exculpation

provision set forth in Article XIII.E and the releases provided for in Article XIII.F, and the

related injunction in Article XIII.A, of the Combined Plan and Disclosure Statement.

Accordingly, based upon the representations of the parties, and/or the evidence proffered,

adduced, and/or presented at the Confirmation Hearing, this Court finds that the exculpation

provision set forth in Article XIII.E and the releases set forth in Article XIII.F, and the related




                                                13
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664       Filed 12/19/18   Page 14 of 28



injunction in Article XIII.A, of the Combined Plan and Disclosure Statement are consistent with

the Bankruptcy Code and applicable law.

                   KK.   Based on the foregoing, the Plan satisfies the requirements for

confirmation set forth in Section 1129 of the Bankruptcy Code.

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED THAT:
          1.  Findings of Fact and Conclusions of Law. The above-referenced findings

 of fact and conclusions of law are hereby incorporated by reference as though fully set forth

 herein.

                   2.    Notice of the Confirmation Hearing. Notice of the Confirmation Hearing

 complied with the terms of the Interim Approval and Procedures Order, was appropriate and

 satisfactory based upon the circumstances of the Chapter 11 Cases, and was in compliance with

 the provisions of the Bankruptcy Code and the Bankruptcy Rules.

                   3.    Adequate Information. The Disclosure Statement is approved on a final

 basis as containing adequate information within the meaning of Section 1125 of the Bankruptcy

 Code, and any objections to the adequacy of the information contained in the Combined Plan

 and Disclosure Statement not otherwise consensually resolved are overruled.

                   4.    Solicitation. The solicitation of votes on the Plan complied with the

 Interim Approval and Procedures Order, was appropriate and satisfactory based upon the

 circumstances of the Chapter 11 Cases, and was in compliance with the provisions of the

 Bankruptcy Code, the Bankruptcy Rules, and applicable non-bankruptcy law.

                   5.    Ballots. The form of Ballots annexed as Exhibits A-1 and A-2 to the

 Interim Approval and Procedures Order was in compliance with Bankruptcy Rule 3018(c), and




                                                14
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664        Filed 12/19/18   Page 15 of 28



 as modified, substantially conforms to Official Form Number 14, and is approved in all

 respects.

                   6.   Confirmation of the Plan. The Plan, attached hereto as Exhibit A, is

 approved and confirmed under Section 1129 of the Bankruptcy Code.             The terms of the

 Combined Plan and Disclosure Statement are an integral part of, this Confirmation Order.

                   7.   Objections Resolved or Overruled. All objections, responses, statements

 and comments in opposition to the Combined Plan and Disclosure Statement, other than those

 withdrawn with prejudice, waived, or settled prior to, or on the record at, the Confirmation

 Hearing, shall be, and hereby are, overruled in their entirety.

                   8.   General Authorizations. The Combined Plan and Disclosure Statement

 was approved by the officer of the Debtors whose approval was necessary. Pursuant to the

 appropriate provisions of the corporate or business organizations law of the applicable states or

 provinces of organization of the Debtors, and Section 1142(b) of the Bankruptcy Code, no

 additional action of the respective directors, members, managers or stockholders of the Debtors

 shall be required to authorize the Debtors to enter into, execute, deliver, file, adopt, amend,

 restate, consummate, or effectuate, as the case may be, the Combined Plan and Disclosure

 Statement and any contract, instrument, or other document to be executed, delivered, adopted or

 amended in connection with the implementation of the Combined Plan and Disclosure

 Statement.

                   9.   Binding Effect. On the date of and following entry of this Confirmation

 Order and subject to the occurrence of the Effective Date, the provisions of the Combined Plan

 and Disclosure Statement shall bind the Debtors, all Holders of Claims and Interests

 (irrespective of whether such Claims or Interests are impaired under the Plan or whether the



                                                 15
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18   Page 16 of 28



 Holders of such Claims or Interests have accepted the Plan), any and all non-Debtor parties to

 executory contracts and unexpired leases with the Debtors, any other party in interest in these

 Chapter 11 Cases, and the respective heirs, executors, administrators, successors, or assigns, if

 any, of any of the foregoing.

                   10.   Vesting of Assets. As of the Effective Date, pursuant to the provisions of

 Section 1141(b) and (c) of the Bankruptcy Code, (i) all assets of the U.S. Debtors shall vest in

 the Liquidating Trust free and clear of all Claims, liens, encumbrances, charges, membership

 interests and other interests and (ii) all assets of Rockport Canada shall vest in Rockport Canada

 free and clear of all Claims, liens, encumbrances, charges, membership interests and other

 interests, in each case, except as otherwise expressly provided in the Combined Plan and

 Disclosure Statement or this Confirmation Order, and subject to the terms and conditions of the

 Combined Plan and Disclosure Statement and this Confirmation Order.

                   11.   Implementation of the Combined Plan and Disclosure Statement. The

 Debtors are hereby authorized to execute, deliver, file, or record such documents, contracts,

 instruments, releases, and other agreements, and take such other actions as may be necessary to

 effectuate, implement, and further evidence the terms and conditions of the Combined Plan and

 Disclosure Statement, including all such actions delineated in Article X and Article XI of the

 Combined Plan and Disclosure Statement. On the Effective Date, the Liquidating Trustee and

 the Rockport Canada Plan Administrator shall be authorized to execute, deliver, file, or record

 such contracts, instruments, releases, consents, certificates, notices, resolutions, programs, and

 other agreements, instruments, and/or documents, and take such acts and actions as may be

 reasonably necessary or appropriate to effectuate, implement, substantially consummate, and/or




                                                 16
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664      Filed 12/19/18   Page 17 of 28



 further evidence the terms and conditions of this Combined Plan and Disclosure Statement and

 any transactions described in or contemplated by this Combined Plan and Disclosure Statement.

                   12.   Substantive Consolidation of the U.S. Debtors. As of the Effective Date,

and solely for the purposes of these Chapter 11 Cases, the U.S. Debtors’ Estates shall be

substantively consolidated. For the avoidance of doubt, the estate of Rockport Canada shall not

be substantively consolidated with the estates of the U.S. Debtors for purposes of the Plan.

                   13.   Approval of Rockport Canada Allocation Amount Settlement. Pursuant to

Sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the compromise and

settlement of the Rockport Canada Allocation Amount is approved in all respects.

                   14.   Rejection of Executory Contracts. Except as is set forth in the Combined

Plan and Disclosure Statement, pursuant to Article XII.A of the Combined Plan and Disclosure

Statement, as of the Effective Date, each Executory Contract to which any of the Debtors is a

party is hereby rejected as of the Effective Date unless previously assumed and/or assigned

(including in connection with the Sale and pursuant to the Sale Order), subject to a pending

motion to assume and/or assign, or rejected before the Effective Date.

                   15.   Conditions to Effectiveness.     The Combined Plan and Disclosure

Statement shall not become effective unless and until the conditions set forth in Article XV.B of

the Plan have been satisfied or waived pursuant to Article XV.E of the Plan.

                   16.   Professional Compensation. Except as provided in the Combined Plan

and Disclosure Statement, all Professionals (including any application of members of the

Creditors’ Committee for expense reimbursement) shall file with the Court and serve their

respective final applications for allowance of Professional Fee Administrative Claims by the date

that is thirty (30) calendar days after the Effective Date.       Upon the Effective Date, any



                                                17
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664        Filed 12/19/18   Page 18 of 28



requirement that Professionals comply with Sections 327 through 331 of the Bankruptcy Code in

seeking retention or compensation for services rendered after such date shall terminate, and

Professionals may be employed and paid in the ordinary course of business without any further

notice to, or action, order, or approval of, the Court. Professional Fee Administrative Claims

shall be paid in accordance with Article V.A of the Plan.

                   17.   Binding Exculpation Provision.     All exculpation provisions embodied

herein and/or in the Combined Plan and Disclosure Statement, including but not limited to those

contained in Article XIII.E of the Combined Plan and Disclosure Statement, are approved and

shall be effective and binding on all persons and entities, to the extent provided therein.

                   18.   Binding Release Provisions.      All release provisions embodied herein

and/or in the Combined Plan and Disclosure Statement, including but not limited to those

contained in Article XIII.F of the Combined Plan and Disclosure Statement, are approved and

shall be effective and binding on all persons and entities, to the extent provided therein;

provided, however, that no provision of the Combined Plan and Disclosure Statement or this

Confirmation Order shall be construed to grant a discharge pursuant to Section 1141(d) of the

Bankruptcy Code.

                   19.   Injunctions Relating to Releases.      Except as otherwise specifically

provided in the Combined Plan and Disclosure Statement or this Confirmation Order, from and

after the Effective Date, all Persons and Entities who have held, hold, or may hold Claims or

rights giving rise to any equitable relief against the Assets or any Interests in the Debtors arising

prior to the Effective Date are permanently enjoined from taking any of the following actions

against the Estates, the Released Parties, any member of the Creditors’ Committee in its capacity

as such, the Liquidating Trust, the Liquidating Trustee, the Rockport Canada Fund, the Rockport



                                                 18
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18   Page 19 of 28



Canada Plan Administrator or any of their respective property or Assets (collectively, the

“Estate Assets”) on account of any such Claims or Interests: (a) commencing or continuing, in

any manner or in any place, any action or proceeding seeking to collect or to recover in any

manner against, or assert control or dominion over, the Estate Assets; (b) enforcing, attaching,

collecting, or recovering in any manner against the Estate Assets, any judgment, award, decree or

order; (c) creating, perfecting, or enforcing any Lien or encumbrance against the Estate Assets;

(d) asserting recoupment unless such recoupment was formally asserted in a timely Filed proof

of Claim or in a pleading Filed with the Court prior to entry of the Plan Confirmation Order

(notwithstanding any indication in any proof of Claim or otherwise that such Holder asserts, has,

or intends to preserve any right of recoupment) or right of subrogation of any kind against any

debt, liability, or obligation due to the Debtors; and (e) commencing or continuing in any manner

any action or other proceeding of any kind on account of, in connection with or with respect to

any such Claims or Interests discharged, released, exculpated, or settled pursuant to the Plan or

that is otherwise inconsistent with the provisions of the Plan; provided, however, that such

Persons and Entities shall not be precluded from exercising their rights under and consistent with

the terms of the Combined Plan and Disclosure Statement, the Plan Confirmation Order, the

Liquidating Trust Agreement or the Rockport Canada Plan Administrator Agreement.

                   20.   Preservation of Causes of Action.      Pursuant to Article X.N of the

Combined Plan and Disclosure Statement, the Causes of Action shall be and are hereby

preserved, except as provided otherwise in the Combined Plan and Disclosure Statement or any

Final Order of this Court.

                   21.   Reservation of Rights. Except as expressly set forth herein, the Combined

Plan and Disclosure Statement shall have no force or effect until the Effective Date. None of the



                                                 19
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18    Page 20 of 28



filing of the Combined Plan and Disclosure Statement, any statement or provision contained

herein, or the taking of any action by the Debtors with respect to the Combined Plan and

Disclosure Statement shall be or shall be deemed to be an admission or waiver of any rights of

the Debtors, Holders of Claims or Interests before the Effective Date.

                   22.   Payment of Statutory Fees. All fees payable pursuant to Section 1930(a)

of Title 28 of the United States Code and/or Section 3717 of Title 31 of the United States Code,

as determined by the Court, shall be paid for each quarter (including any fraction thereof) by

each and every Debtor, as applicable, until the earlier of the time that a particular case is

converted, dismissed or closed. For the avoidance of doubt, following the Effective Date,

Statutory Fees relating to the U.S. Debtors shall be paid by the Liquidating Trust (including on

account of any disbursements made by the Liquidating Trust) and Statutory Fees relating to

Rockport Canada shall be paid by the Rockport Canada Plan Administrator (including on

account of any disbursements made from the Rockport Canada Fund). For the avoidance of

doubt, any Statutory Fees of the U.S. Debtors relating either to periods preceding the Effective

Date (including any fraction thereof) or to the initial distribution under the Plan to the Holders of

Allowed Prepetition Note Secured Claims shall be paid from the Pre-Effective Date SAP Claims

Reserve.

                   23.   Retention of Jurisdiction. On and after the Effective Date, the Court shall

retain jurisdiction, to the fullest extent permissible under law, over all matters arising in, arising

under, and related to the Chapter 11 Cases, the Combined Plan and Disclosure Statement, the

Liquidating Trust Agreement, and the Rockport Canada Plan Administrator Agreement for,

among other things, the following purposes:




                                                 20
RLF1 20243378v.5
               Case 18-11145-LSS      Doc 664       Filed 12/19/18   Page 21 of 28



                      (a)     To hear and determine any objections to Claims and to address any

issues relating to Disputed Claims;

                      (b)     To enter and implement such Orders as may be appropriate in the

event the Plan Confirmation Order is for any reason stayed, revoked, modified, or vacated;

                      (c)     To issue such Orders in aid of execution and Consummation of the

Combined Plan and Disclosure Statement, the Liquidating Trust Agreement and the Rockport

Canada Plan Administrator Agreement;

                      (d)     To consider any amendments to or modifications of the Combined

Plan and Disclosure Statement, the Liquidating Trust Agreement and the Rockport Canada Plan

Administrator Agreement, to cure any defect or omission, or reconcile any inconsistency in any

Order of the Court, including, without limitation, the Plan Confirmation Order;

                      (e)     To hear and determine all requests for compensation and

reimbursement of expenses under Section 330 or 503 of the Bankruptcy Code;

                      (f)     To hear and determine disputes arising in connection with the

interpretation, implementation, or enforcement of the Combined Plan and Disclosure Statement,

the Liquidating Trust Agreement and the Rockport Canada Plan Administrator Agreement,

including the releases, exculpations, and injunctions provided hereunder;

                      (g)     To hear and determine matters concerning state, local, and federal

taxes in accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

                      (h)     To hear any other matter not inconsistent with the Bankruptcy

Code;

                      (i)     To enter a final decree closing the Chapter 11 Cases;




                                               21
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664       Filed 12/19/18   Page 22 of 28



                       (j)    To ensure that Distributions to Holders of Allowed Claims are

accomplished under the provisions of the Combined Plan and Disclosure Statement, the

Liquidating Trust Agreement and the Rockport Canada Plan Administrator Agreement;

                       (k)    To decide or resolve any motions, adversary proceedings,

contested or litigated matters arising out of, under, or related to, the Chapter 11 Cases, including

those brought by the Liquidating Trustee on behalf of the Liquidating Trust or the Rockport

Canada Plan Administrator on behalf of Rockport Canada;

                       (l)    To issue injunctions, enter and implement other Orders, or take

such other actions as may be necessary or appropriate to restrain interference by any Person or

Entity with the occurrence of the Effective Date or enforcement of the Combined Plan and

Disclosure Statement, the Liquidating Trust Agreement and the Rockport Canada Plan

Administrator Agreement;

                       (m)    To approve, as may be necessary or appropriate, any Claims

settlement entered into or offset exercised by the Liquidating Trust or the Rockport Canada Plan

Administrator;

                       (n)    To resolve any dispute or matter arising under or in connection

with the Liquidating Trust or the Rockport Canada Plan Administrator Agreement, including any

request for an extension of the term of the Liquidating Trust;

                       (o)    To determine any other matters that may arise in connection with

or related to the Combined Plan and Disclosure Statement, the Plan Confirmation Order, the

Liquidating Trust Agreement, the Rockport Canada Plan Administrator Agreement, or any

contract, instrument, release, indenture or other agreement or document created or implemented




                                                22
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664        Filed 12/19/18   Page 23 of 28



in connection with the Combined Plan and Disclosure Statement, the Liquidating Trust

Agreement or the Rockport Canada Plan Administrator Agreement;

                         (p)    To enforce, interpret, and determine any disputes arising in

connection with any stipulations, orders, judgments, injunctions, exculpations, and rulings

entered in connection with the Chapter 11 Cases (whether or not the Chapter 11 Cases have been

closed);

                         (q)    To resolve disputes concerning any reserves with respect to

Disputed Claims or the administration thereof;

                         (r)    To hear, decide and resolve any motions, adversary proceedings,

contested or litigated matters involving or related to Causes of Action; and

                         (s)    To resolve any other matter or for any purpose specified in the

Combined Plan and Disclosure Statement, the Plan Confirmation Order, the Liquidating Trust

Agreement, the Rockport Canada Plan Administrator Agreement or any other document entered

into in connection with any of the foregoing.

                   24.   Dissolution of the U.S. Debtors. Immediately following the Distribution

of all of the Debtors’ and their Estates’ property under the terms of this Combined Plan and

Disclosure Statement, on the Effective Date, the Debtors’ members, directors, managers, and

officers and any remaining employees shall be deemed to have resigned, and, as to all U.S.

Debtors other than Rockport, the entity dissolved for all purposes and of no further legal

existence under any applicable state or federal law, without the need to take any further action or

file any plan of dissolution, notice, or application with the Secretary of State of the State of

Delaware or any other state or government authority, and, as to Rockport, upon termination of

the Liquidating Trustee or the wind down of the Liquidating Trust, Rockport shall be deemed



                                                 23
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18   Page 24 of 28



dissolved for all purposes and of no further legal existence under any applicable state or federal

law, without the need to take any further action or file any plan of dissolution, notice, or

application with the Secretary of State of the Delaware or any other authority.

                   25.   Closure of the Certain Chapter 11 Cases. As soon as practicable after the

Effective Date, the Liquidating Trustee is authorized to submit an order to the Court under

certification of counsel that is in form and substance acceptable to the U.S. Trustee that closes

and issues a final decree for each of the Chapter 11 Cases of the U.S. Debtors except for the

Chapter 11 Case of Rockport. For the avoidance of doubt, the Chapter 11 Cases of Rockport and

Rockport Canada shall remain open following the Effective Date until such time as the

Liquidating Trustee or the Rockport Canada Plan Administrator, respectively, seek to close such

cases pursuant to proper notice and a motion.

                   26.   Exemption from Transfer Taxes and Recording Fees. Pursuant to Section

1146(a) of the Bankruptcy Code, any issuance, transfer or exchange of a security, or the making

or deliver of an instrument of transfer in connection with the Combined Plan and Disclosure

Statement shall not be taxed under any law imposing a stamp tax or similar tax.              This

Confirmation Order hereby directs the appropriate federal, state or local governmental officials

or agents to forego the collection of any stamp or similar tax or governmental assessment and to

accept for filing and recordation any of the foregoing instruments or other documents without the

payment of any stamp or similar tax or governmental assessment.

                   27.   Local Texas Tax Authorities. Notwithstanding anything to the contrary

herein or in the Plan, Dallas County, Harris County and Montgomery County (collectively, the

“Local Texas Tax Authorities”) shall maintain a lien on that certain escrow of $7,500

established pursuant to the Sale Order as adequate protection of the asserted secured claims of



                                                 24
RLF1 20243378v.5
               Case 18-11145-LSS          Doc 664     Filed 12/19/18   Page 25 of 28



the Local Texas Taxing Authorities until such time as (i) the Local Texas Tax Authorities’

claims are paid in full; (ii) the Local Texas Tax Authorities and the Debtors and/or Liquidating

Trustee reach an agreement with regards to such claims, which provides for a release of such

liens; or (iii) the Court orders otherwise following notice to the Local Texas Tax Authorities and

a hearing. Furthermore, the claims and liens of the Local Texas Tax Authorities shall remain

subject to any objections any party would otherwise be entitled to raise as to the priority, validity

or extent of such liens.

                   28.   Attune Consulting USA Inc. Notwithstanding anything to the contrary

herein or in the Plan, to the extent Attune Consulting USA Inc. (“Attune”) is determined to be

liable to Rockport, or any successors in interest, in connection with the Attune Litigation Claims,

the rights of Attune to any setoff and/or recoupment are specifically preserved.

                   29.   Modifications.    The modifications to the Proposed Plan following

solicitation of votes thereon satisfy the requirements of Section 1127 of the Bankruptcy Code

and Bankruptcy Rule 3019 and do not adversely affect the treatment of any Claims, and,

accordingly, neither require additional disclosure under Section 1125 of the Bankruptcy Code

nor re-solicitation of votes on the Plan under Section 1126 of the Bankruptcy Code, nor do they

require that Holders of Claims be afforded an opportunity to change previously cast acceptances

or rejections of the Proposed Plan. The Combined Plan and Disclosure Statement may be

amended, modified, or supplemented by the Debtors in the manner provided for by Section 1127

of the Bankruptcy Code or as otherwise permitted by law without additional disclosure pursuant

to Section 1125 of the Bankruptcy Code, the Combined Plan and Disclosure Statement, and this

Confirmation Order. In addition, after the Confirmation Date, the Debtors, the Liquidating

Trustee or the Rockport Canada Plan Administrator, as applicable, may institute proceedings in



                                                 25
RLF1 20243378v.5
               Case 18-11145-LSS       Doc 664        Filed 12/19/18   Page 26 of 28



the Court to remedy any defect or omission or reconcile any inconsistencies in the Combined

Plan and Disclosure Statement or this Confirmation Order, with respect to such matters as may

be necessary to carry out the purposes and effects of the Combined Plan and Disclosure

Statement. Further, prior to the Effective Date, the Debtors, the Liquidating Trustee or the

Rockport Canada Plan Administrator, as applicable, may make appropriate technical adjustments

and non-material changes to the Combined Plan and Disclosure Statement without further order

or approval of the Court.

                   30.   Provisions of Combined Disclosure Statement and Plan and Confirmation

Order Non-severable and Mutually Dependent. The provisions of the Combined Plan and

Disclosure Statement and this Confirmation Order, including the findings of fact and conclusions

of law set forth herein, are non-severable and mutually dependent.

                   31.   Governing Law. Except to the extent that the Bankruptcy Code or other

federal law is applicable, the rights, duties, and obligations arising under the Combined Plan and

Disclosure Statement shall be governed by, and construed and enforced in accordance with, the

laws of the State of Delaware, without giving effect to the principles of conflict of laws thereof.

                   32.   Applicable Non-bankruptcy Law.        Pursuant to Sections 1123(a) and

1142(a) of the Bankruptcy Code, the provisions of this Confirmation Order, the Combined Plan

and Disclosure Statement and related documents or any amendments or modifications thereto

shall apply and be enforceable notwithstanding any otherwise applicable non-bankruptcy law.

                   33.   Documents and Instruments. Each federal, state, commonwealth, local,

foreign, or other governmental agency is hereby authorized to accept any and all documents and

instruments necessary or appropriate to effectuate, implement or consummate the transactions

contemplated by the Combined Plan and Disclosure Statement and this Confirmation Order.



                                                 26
RLF1 20243378v.5
               Case 18-11145-LSS        Doc 664       Filed 12/19/18    Page 27 of 28



                   34.   Governmental Approvals Not Required. This Confirmation Order shall

constitute all approvals and consents required, if any, by the laws, rules, or regulations of any

state or other governmental authority with respect to the implementation or consummation of the

Combined Plan and Disclosure Statement, any documents, instruments, or agreements, and any

amendments or modifications thereto, and any other acts referred to in, or contemplated by, the

Combined Plan and Disclosure Statement.

                   35.   Notice of Entry of Confirmation Order and Effective Date. The form of

notice of Effective Date and entry of this Confirmation Order, attached hereto as Exhibit B (the

“Effective Date Notice”), provides adequate and reasonable notice and is hereby approved. On

or within two (2) Business Days of the Effective Date, the Debtors shall file and serve the

Effective Date Notice on the following parties: (i) all parties filing a notice of appearance and

request for service pursuant to Bankruptcy Rule 2002 in these Chapter 11 Cases, (ii) state,

provincial and local taxing authorities in which the Debtors did business, (iii) the Internal

Revenue Service, (iv) the Securities and Exchange Commission, (v) the United States Attorney

for the District of Delaware, (vi) Holders of Claims or Interests, (vii) all counterparties to

executory contracts and unexpired leases with the Debtors, (viii) the United States Trustee and

(ix) all persons or entities listed on the Debtors’ creditor mailing matrix.

                   36.   Waiver of Stay. The stay of this Confirmation Order provided by any

Bankruptcy Rule (including, without limitation, Bankruptcy Rules 3020(e), 6004(h), and

6006(d)), whether for fourteen (14) days or otherwise, is hereby waived, and this Confirmation

Order shall be effective and enforceable immediately upon its entry by the Court.




                                                 27
RLF1 20243378v.5
                Case 18-11145-LSS         Doc 664     Filed 12/19/18   Page 28 of 28



                   37.   Inconsistency.    To the extent of any inconsistency between this

Confirmation Order and the Combined Plan and Disclosure Statement, this Confirmation Order

shall govern.

                   38.   No Waiver. The failure to specifically include any particular provision of

the Combined Plan and Disclosure Statement in this Confirmation Order shall not diminish the

effectiveness of such provision nor constitute a waiver thereof, it being the intent of this Court

that the Plan is confirmed in its entirety and incorporated herein by reference.




      Dated: December 19th, 2018                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




                                                 28
RLF1 20243378v.5
